[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING AS TO OWNERSHIP OF BANK ACCOUNTS
The parties in this matter have requested a ruling as to whether certain bank accounts are, or are not, property of the estate. I have confined my ruling to that issue as requested by counsel and have not, for purposes of this limited proceeding, attempted to decide who is the owner of each account, particularly as to account number 4.
Having considered the full record, including testimony and evidence produced at the May 10, 1996 hearing, evaluated the credibility of the witnesses, considered the written and oral arguments and submissions made by counsel, and having evaluated the various factors required by the cases in evaluating whether the donor made valid inter vivos gifts as to each of the bank accounts in question, I have decided as follows:
1. Savings account number 66396369, Bank of Boston: Not the property of the estate. CT Page 4095-R
2. Savings account number 170304711, Bank of Boston: Not the property of the estate.
3. C.D. account number 013-798369-01, People's Bank: Not the property of the estate.
4. Savings account number 066-0000192-8, People's Bank: $18,649.29 is the property of the estate; the rest is not.
5. Savings account number 066-22450, People's Bank: Property of the estate.
6. Savings account number 102-295-1929, Fleet Bank: Property of the estate.
Attorney Morelli's request that Attorney Paquin be replaced as conservator is denied. There was no evidence as to this issue and it goes beyond the scope of the hearing held in this case.
Douglas S. Lavine Judge, Superior Court